O’CONNELL, J.
This is a petition by John P. Ronchetto for reinstatement as a member of the Oregon State Bar. By an order of this court on November 3, 1954 Mr. Eonehetto was “suspended from the Oregon State Bar until such time as this court shall find that he has made a recovery that will justify his again accepting the obligations and faithfully performing the duties of an attorney in the state of Oregon. In Re John P. Ronchetto, 202 Or 410, 270 P2d 683, 275 P2d 872 (1954).
The Board of Governors of the Oregon State Bar now recommend that Mr. Eonchetto be reinstated. The Board found that there was satisfactory evidence that *120the petitioner “has made a recovery that will justify his again accepting the obligations and faithfully performing the duties of an attorney in the state of Oregon for a period of two years on a conditional and probationary basis and that his reinstatement on that basis as an active member of the Oregon State Bar will not be detrimental to the integrity and standing of the Bar or the administration of justice and will not be subversive to the public interest.”
Statements in support of the petition were filed by petitioner’s wife and by eight members of the Oregon State Bar, including four circuit judges. On the basis of these statements we are convinced that the petitioner has rehabilitated himself and that henceforth he will keep faith with his pledge to conduct himself in accordance with the tenets of the legal profession.
The Board of Governors recommends that the petitioner be reinstated conditionally for a period of two years, after which he would be required to apply for permanent admission. Undoubtedly the Board made the reinstatement conditional for the purpose of emphasizing to the petitioner the danger of resuming his previous way of living which led to his suspension. We think that the same purpose can be accomplished by reinstating the petitioner unconditionally, but with the warning that if he should resume the intemperate use of alcohol (which was the principal cause of the violations of his professional trust) such conduct in itself will be regarded as a basis for final disbarment. Under such circumstances we would not wait until there had been a violation of the law or the code of legal ethics.
It is, therefore, the order of this court that John P. Ronchetto be reinstated as a member of the Oregon State Bar. Petition granted.